Citation Nr: 0208355	
Decision Date: 07/24/02    Archive Date: 07/29/02

DOCKET NO.  97-19 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating from 10 percent for 
chondromalacia patella of the left knee.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel






INTRODUCTION

The veteran had active military service from April 1986 to 
July 1990.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied the veteran's claims seeking 
entitlement to increased (compensable) ratings for 
chondromalacia of the left and right knees, as well as for 
muscle tension headaches.  

By rating decision dated March 2000, the RO granted the 
veteran separate increased ratings to 10 percent for 
chondromalacia of the left and right knees, and also granted 
an increased rating to 10 percent for muscle tension 
headaches.  In a July 2000 decision, the Board denied the 
veteran's claim for an increased rating for a right knee 
disability, but granted his claim for an increased rating for 
headaches to 30 percent.  

The veteran's claim was before the Board in November 1998 and 
July 2000, at which times it was remanded for additional 
development.  


FINDINGS OF FACT

1.  The veteran has a torn meniscus of the left knee; while 
he has pain in the left knee, he does not have locking or 
effusion.  

2.  The veteran does not have arthritis of the left knee.  

3.  The veteran has slight instability of the left knee; he 
does not have moderate subluxation or instability of the left 
knee.  

4.  The veteran has full range of motion of the left knee.  


CONCLUSION OF LAW

The requirements for a rating in excess of 10 percent for 
chondromalacia patella of the left knee are not met. 38 
U.S.C.A. §§ 1155, 5107(a) (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.7, 4.71, Diagnostic Codes 5003, 5257, 5258, 5259, 5260, 
5261 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran underwent a VA examination in January 1994 for 
his joints.  The veteran described progressive bilateral knee 
pain which was worse with prolonged standing.  Examination of 
the knees showed mild crepitus with compression of the 
patella.  The veteran denied any pain with this maneuver.  No 
palpable effusion was noted in either knee.  The veteran 
demonstrated good ligamentous stability to anterior drawer, 
posterior drawer, and varus and valgus stress.  Range of 
motion at the knee was 140 degrees of flexion bilaterally and 
full extension to neutral bilaterally.  The examiner's 
impression was chronic bilateral knee pain with no evidence 
of ligamentous instability.  

Copies of VA Medical Center treatment records were submitted 
from February 1994 to October 1996.  The veteran underwent x-
rays for his knees in May 1996.  The report noted that there 
was no evidence of fracture, dislocation, or destructive bone 
lesions.  It further noted that the patellae appeared normal 
and the soft tissues were unremarkable.  Impression was 
essentially negative examination of both knees, within normal 
limits.  The veteran was seen in June 1996 at Fort Drum.  The 
examiner's impression was chondromalacia.  In October 1996, a 
letter was sent to the veteran from the VA Medical Center 
indicating that authorization had been issued for him to 
receive therapy for six weeks up to three times per week.  A 
prescription was enclosed indicating that physical therapy 
was authorized for strengthening three times per week for six 
weeks.  The diagnosis on the prescription form was 
patellofemoral pain.  

In the veteran's Substantive Appeal dated May 1997, he 
described daily pain sensation when walking up and down 
stairs, squatting, or driving for any distance.  He indicated 
that the right knee had more frequent pain, but the left knee 
was harder to move.  He stated that both legs fell asleep 
within minutes from the knees down, if they were in any 
position for more than 5-10 minutes.  His representative 
asserted that this limited the veteran in many facets of 
ordinary life, including employment.  

In a letter dated October 1996, Dr. R. K., a chiropractor, 
stated that he had seen the veteran for a lower back injury.  
He asserted that he had noted chronic weakness of the 
veteran's right hamstring, popliteus and quadriceps muscles.  
He stated that chronic weakness of these muscles was 
indicative of long-standing malfunction of the knee.  

Copies of additional VA treatment records were thereafter 
submitted from 1995 to 1999.  The veteran received medication 
for pain in December 1995.  The veteran was seen in June 1996 
complaining of right and left knee pain and swelling.  
Provisional diagnosis was swelling in right and left knees.  
The veteran was seen in July 1996 complaining of bilateral 
knee pain.  The veteran was seen in September 1996 
complaining of knee pain, right more than left and sensation 
of instability with no locking, and no injuries.  Examination 
showed bilateral slight effusion.  Range of motion was within 
normal limits with pain on flexion.  The knee was stable with 
slight anterior translation on the right with a solid 
endpoint.  Assessment was bilateral knee pain.  The veteran 
was to begin physical therapy with non steroidal drugs.  

The veteran was seen in December 1996, and received bilateral 
knee patellofemoral tracking braces.  The veteran was seen in 
December 1996 for bilateral anterior retropatellar pain.  
Examination showed no effusions in both knees.  Range of 
motion was full but with slight lateral tracking.  There was 
no ligamentous instability.  Assessment was patellofemoral 
pain syndrome.  The veteran was seen in April 1997 
complaining of bilateral anterior retropatellar pain.  There 
was no locking and no giving out.  There was pain with 
stairs.  Range of motion was 0 to 125 degrees, with good 
muscle strength, no effusion, no swelling, and no 
instability.  The examiner's impression was bilateral knee 
pain secondary to patellofemoral syndrome.  The veteran was 
seen in September 1997.  The examiner's impression was mild 
chondromalacia of the knees.  

A VA x-ray report from September 1997 noted that the soft 
tissue and osseous structures were normal.  There was no 
joint effusion, and no degenerative changes were noted.  

The veteran was seen in March 1998 complaining of knee pain.  
Examination showed no evidence of swelling with a mild degree 
of tenderness upon deep palpation of the lateral aspect of 
both knees.  There was questionable positivity of the 
anterior drawer sign of the right knee, otherwise negative 
examination bilaterally.  Assessment was chronic knee pain.  
The veteran was seen in March 1999 complaining of chronic 
bilateral knee pain, which had gotten progressively worse 
over 5 years.  He stated that the pain was deep within the 
joint.  The examiner's impression was bilateral knee internal 
derangement.

The veteran was seen in December 1999.  It was noted that the 
veteran worked as a satellite installer and had significant 
impairment climbing ladders and stairs.  The veteran 
described bilateral knee pain, swelling, and occasional 
giving way.  He stated that he was not able to run, and had 
difficulty squatting or performing other knee bending 
exercises.  He stated that he did not have any true locking 
or catching in the sense of mechanic symptomatology.  It was 
noted that the veteran had tried physical therapy in the past 
without relief.  The veteran stated that he took Tylenol for 
knee pain, but had not tried any knee bracing.  

Examination showed no effusion.  He had 0 to 125 degrees 
motion bilaterally.  His anterior, posterior, and medial 
lateral stability was normal bilaterally.  On the right side, 
he had some very mild medial joint line tenderness, but was 
also tender over the pes anserinus and the tibia tubercle 
region.  McMurray exams were subtly positive for increased 
pain bilaterally.  Straight leg raise examinations were 
negative.  X-rays revealed no evidence of osteoarthritis or 
other joint destruction.  It was noted that MRI examinations 
by report revealed bilateral posterior horn medial meniscal 
tears with some associated degenerative changes in the 
lateral menisci.  The examiner's impression was bilateral 
knee internal derangement.  The examiner stated that the 
veteran's MRI examinations were consistent with bilateral 
posterior horn medial meniscal tears with some meniscal 
degeneration, but that the veteran's clinical examination was 
not entirely consistent with those findings.  It was noted 
that if the veteran's knees were still symptomatic in 3 
months, that arthroscopic surgery might be considered.  

The veteran underwent a VA orthopedic examination in May 
1999.  The examiner stated that he had reviewed the records.  
The veteran stated that he had bilateral chronic knee pain 
present at all times.  He stated that it was worse upon 
initiation of activity, especially after prolonged rest, like 
waking up.  He stated that the pain was such that he felt 
like he had instability in his legs and would occasionally 
have cramping, even while resting.  He complained that with 
increased use he had increased swelling which resolved 
somewhat on its own and he took Tylenol #3 for pain 
medications.  He described no locking of the joints though he 
stated that while standing on the ladder he did get a lot of 
shaking in his leg that was bearing weight most of the time.  
The veteran stated that he was working full time as a 
satellite system installer, and that the discomfort decreased 
with the amount of time he was able to spend on any task 
associated with his job, requiring multiple rest and 
interference performing his duties as he wished to perform 
them.  It was noted that an MRI had been suggested but had 
not been performed.  

Examination showed that the veteran walked with a slow 
antalgic gait with shortened stride pattern and wide-based 
gait.  There were not any noticeable deformities or effusion 
or swelling of the knees.  He had discomfort in the 
suprapatellar region with range of motion (both with free and 
resisted), but no discomfort in the posterior knee or 
infrapatellar regions.  During the varus valgus and drawer 
investigations, the veteran had a pain with some crepitus 
noted at the medial joint line.  There was translation once 
again with the drawer sign, anterior, but with good end point 
bilaterally.  This translation was symmetric and small.  The 
examination of the joint line at rest showed that there was 
no tenderness to the joint line.  His range of motion was 
inconsistent due to his apprehension and noticeable guarding, 
grating, and ratcheting movements, but with distraction was 
able to get full active range of motion for flexion and 
extension of the knee.  The motor exam was 5/5 for quadriceps 
and hamstring function at the knee.  

The examiner's impression was that the veteran had chronic 
bilateral knee pain and had had normal flat films of his 
knees less than 2 years prior.  It was noted that accordingly 
to the veteran, his knees interfered with his job, in that he 
had frequent interferences due to knee pain as his job 
required him to be in postures requiring knee flexion and 
sustaining knee extension while on uneven surfaces and 
ladders.  The examiner noted that the veteran had normal 
strength, but that due to the veteran's discomfort in 
apprehension and guarding as noted during the exam, he was 
unable to assess his function when he was on the job.  

The examiner stated that any weakened motion, incoordination, 
or fatigability was noted in the exam, but that these factors 
could not be further quantified in terms of additional loss 
of range of motion without prolonged provocative testing.  
The examiner commented that with flare-ups, it was likely 
that range of motion would be further restricted, but it was 
not possible to accurately estimate the additional loss of 
range of motion without the veteran.  The examiner 
recommended that an MRI be performed.  

An MRI of the left knee from June 1999 showed a tear of the 
posterior horn of the medial meniscus with extension into the 
mid sector.  There was an associated bruise of the medial 
femoral condyle.  

The veteran was seen by the VA Medical Center in March 2000.  
Findings showed no effusion.  The veteran had mild varus 
laxity which was essentially physiologic.  He had medial 
joint line tenderness on both knees.  There was no lateral 
joint line tenderness.  His ACL and PCL appeared stable as 
did his collateral.  The veteran was neurovascularly intact 
in both lower extremities.  While it was noted that the 
veteran had meniscal tears, the veteran stated that he did 
not wish to have surgery.  He stated that he had lived with 
the pain, and would continue to do so, but that if his 
symptoms worsened, he would consider surgery.  

In March 2000, the VA examiner who examined the veteran for 
his joints in May 1999 prepared an addendum to his report.  
He noted that the veteran had range of motion from 0 to 140 
degrees in both knees.  He noted that the veteran did not 
have subluxation or lateral instability of the right knee 
joint.  He noted that a September 1997 x-ray showed no 
degenerative changes.  He stated that the veteran's right and 
left knees exhibited weakened movement, excess fatigability, 
incoordination, and pain on use attributable to the service-
connected disability.  He stated that he had already answered 
the question regarding whether pain significantly limited 
functional ability during flare-ups or when the right and 
left knees were used repeatedly over a period of time.  The 
examiner's conclusions were: historical records indicating 
chondromalacia of the patellae, and left medical meniscus 
tear and lateral meniscus degeneration and left medial 
femoral condyle bruise.  

The veteran was seen at the VA orthopedic clinic in September 
2000.  The veteran rated his pain as an 8 or 9 out of 10.  
Examination showed negative ecchymosis, erythema, or 
effusion.  There was negative visual deformity.  Active range 
of motion was 0-100 degrees, stopping because of pain.  The 
veteran tensed when passive range of motion was attempted.  
There was negative anterior draw, negative Lockman's, and 
positive McMurray.  There was negative varus/valgus stress 
tenderness, and positive medial joint line palpable 
tenderness.  X-rays were benign.  Impression was bilateral 
posterior horn medial meniscal tears.  He was given a 
pamphlet on knee arthroscopy. 

The veteran underwent a VA examination in September 2000.  He 
had complaints of pain, weakness, stiffness, swelling, and 
heat in both knees.  He said that after awakening, he was 
stiff, and had some instability, but after a few steps, his 
knees had decreased tightness, but that there was constant 
pain in the knees.  He said that with prolonged sitting, with 
any type of kneeling, squatting, and use of stairs, he had 
increased tightness and pain in his knees and occasionally 
his legs fell asleep, but that this resolved with walking or 
change of position.  His flare-ups tended to be when he was 
sitting for prolonged periods, using stairs, or kneeling.  He 
stated that he was taking Motrin.  He stated that he was 
given knee braces, but did not use them often because he 
broke out in a rash.  

Examination showed that the veteran had an antalgic gait with 
shorter strides and no base of stance.  He went from standing 
to sitting without assist and vice-versa, though he appeared 
to be slowed when he had to flex his knees during these 
movements.  At deep knee bending approximately 30 degrees of 
knee flexion, he developed bilateral suprapatellar discomfort 
with prevention from going further into knee flexion.  He had 
obvious bilateral quadriceps atrophy.  He had full extension 
to 120 degrees, but at 90 degrees developed discomfort.  The 
medial and lateral ligaments were intact and there was no 
excessive opening of the joint line, though he had medial and 
lateral discomfort during a forced application.  His drawer 
tests were symmetric with good endpoints.  His McMurrays were 
positive bilaterally.  His sensory examination was intact.  
Manual muscle testing showed 4/5 bilateral knee extension and 
flexion.  Under impression, the examiner noted that the 
veteran refused surgical intervention.  Diagnosis was 
bilateral chondromalacia of the patella.  

A VA x-ray from September 2000 showed no significant joint 
space narrowing and no fractures bilaterally.  

The veteran underwent a VA examination in February 2002.  The 
veteran ambulated with a limp on the left leg.  There was a 
mild effusion present.  There was a palpable popliteal cyst 
present.  There was pain on palpation of the medial aspect of 
the knee at the joint line.  McMurray's sign was negative.  
There was minimal crepitus palpable on motion of the knee.  
An MRI from 1999 showed a posterior horn tear of the medial 
meniscus and degenerative changes of the lateral meniscus.  
There was no evidence of patella or femoral or femoral 
articular surface disruption.  The veteran could flex 90 
degrees at which time he began to experience knee pain.  He 
could flex maximum to 115 degrees.  Extension was 0 degrees 
without discomfort.  He did not exhibit any evidence of any 
subluxation of the patella.  Stability was good, on both 
planes.  There was no demonstrable evidence that arthritis 
was present.  The veteran had a posterior horn tear of the 
medial meniscus.  He had not experienced locking of the knee.  
He had frequent episodes of swelling and also episodes of the 
knee giving way.  He had pain in the knee.  He had knee pain 
on motion which would ultimately lead to weakened movement, 
excess fatigability, and incoordination, but it was at least 
as likely as not that none of the above conditions were 
attributable to the veteran's service-connected 
chondromalacia patella.  The MRI done in 1999 did not show 
patellar articular surface disruption.  The veteran indicated 
that the knee pain significantly limited his functional 
ability with prolonged use, or if he had to walk up or down 
incline surfaces, or stairs.  He had knee pain if he sat for 
too long or traveled in a car for too long.  In summary, it 
was noted that the veteran had an internal derangement of his 
left knee, namely a tear in the medial meniscus and 
degeneration of the lateral meniscus.  


Analysis

It is noted that on November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) to be codified at 38 C.F.R. §§ 3.102, 3.159).  
The intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits. 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

It is determined that while the VCAA was enacted during the 
pendency of this appeal, and was not specifically applied by 
the RO, there is no prejudice to the appellant in proceeding 
with this appeal, because the requirements under the VCAA 
have been satisfied. See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (when the Board addresses a matter not addressed 
by the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is not prejudice to the 
appellant).  In that regard, it is determined that the RO 
notified the veteran of the reasons for its decision, as well 
as the laws and regulations applicable to his claim.  This 
information was provided in the February 1997 Statement of 
the Case, and the March 2000, July 2001, and the March 2002 
Supplemental Statements of the Case.

The RO has satisfied the duty to assist the veteran in 
obtaining evidence relevant to his claim, and the Board is 
not aware of any relevant evidence that has not yet been 
obtained.  Moreover, VA has conducted reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  The veteran's claim has been 
remanded by the Board on two occasions in November 1998 and 
July 2000 in order to assist the veteran with his claim.  All 
development requested in those remands has been accomplished.  
Finally, the veteran has not identified any additional, 
relevant evidence that has not been requested or obtained.

As will be discussed in greater detail below, the medical 
evidence of record, specifically the post service medical 
records and VA examinations, is sufficient to consider the 
veteran's claim and an additional current medical examination 
is not necessary.  As a result of the extensive development 
that has been undertaken in this case, the veteran has been 
made aware of the information and evidence necessary to 
substantiate his claim and of VA's role in assisting in the 
development of the claim.  For the aforementioned reasons, 
there is no reasonable possibility that further assistance 
would aid in the substantiation of the claim.  Therefore, 
further development to meet the requirements of 38 U.S.C.A. 
§§ 5103, 5103A is not necessary. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7 (2001).

Where entitlement to compensation has already been 
established and an increase in a disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings. See Francisco v. Brown, 7 Vet.App. 55 (1994).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2001).  

When there is extremely unfavorable ankylosis of the knee, in 
flexion at an angle of 45 degrees or more, then a 60 percent 
rating is assigned.  When there is ankylosis of the knee in 
flexion between 20 and 45 degrees, then a 50 percent rating 
is assigned.  When there is ankylosis of the knee in flexion 
between 10 and 20 degrees, then a 40 percent rating is 
assigned.  When there is ankylosis of the knee, but with a 
favorable angle in full extension, or in slight flexion 
between 0 degrees and 10 degrees, then a 30 percent rating is 
assigned.  38 C.F.R. § 4.71 (a), Diagnostic Code 5256 (2001).

Regarding other impairments of the knee, when there is severe 
recurrent subluxation or severe lateral instability, then a 
30 percent rating is assigned.  When there is moderate 
recurrent subluxation or moderate lateral instability, then a 
20 percent rating is assigned.  When there is slight 
recurrent subluxation or slight lateral instability, then a 
10 percent rating is assigned.  38 C.F.R. § 4.71 (a), 
Diagnostic Code 5257 (2001).

When there is semilunar dislocated cartilage with frequent 
episodes of "locking", pain, and effusion into the joint, 
then a 20 percent rating is assigned.  When semilunar 
cartilage has been removed, symptomatic, then a 10 percent 
rating is assigned.  38 C.F.R. § 4.71 (a), Diagnostic Codes 
5258, 5259 (2001).   

When flexion of the leg is limited to 15 degrees, then a 30 
percent rating is assigned.  When flexion of the leg is 
limited to 30 degrees, then a 20 percent rating is assigned. 
When flexion of the leg is limited to 45 degrees, then a 10 
percent rating is assigned.  When flexion of the leg is 
limited to 60 degrees, then a noncompensable rating is 
assigned.  38 C.F.R. § 4.71 (a), Diagnostic Code 5260 (2001).

When extension of the leg is limited to 45 degrees, then a 50 
percent rating is assigned.  When extension of the leg is 
limited to 30 degrees, then a 40 percent rating is assigned.  
When extension of the leg is limited to 20 degrees, then a 30 
percent rating is assigned.  When extension of the leg is 
limited to 15 degrees, then a 20 percent rating is assigned.  
When extension of the leg is limited to 10 degrees, then a 10 
percent rating is assigned.  When extension of the leg is 
limited to 5 degrees, then a noncompensable rating is 
assigned.  38 C.F.R. § 4.71 (a), Diagnostic Code 5261 (2001).  

When there is nonunion of the tibia and fibula, with loose 
motion, requiring a brace, then a 40 percent rating is 
assigned.  When there is malunion of the tibia and fibula, 
with a marked knee or ankle disability, then a 30 percent 
rating is assigned. 38 C.F.R. § 4.71 (a), Diagnostic Code 
5262 (2001).

The VA's General Counsel issued a precedent opinion which 
held that although a veteran can be rated separately under 
both Diagnostic Code 5257 and Diagnostic Code 5003 for 
arthritis, "a separate rating must be based upon additional 
disability. When a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis." VAOGCPREC 23-97 
(July 1, 1997). 

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must consider the applicability of 
regulations relating to pain.  Quarles v. Derwinski, 3 
Vet.App. 129, 139 (1992); Schafrath v. Derwinski, 1 Vet.App. 
589, 593 (1993); Hatlestad v. Derwinski, 1 Vet.App. 164, 167 
(1991).  In DeLuca v. Brown, the Court held that 38 C.F.R. 
§ 4.40 and § 4.45 do not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain.  
DeLuca v. Brown, 8 Vet.App. 202, 206 (1995). 

The veteran's disability has been rated as 10 percent 
disabling under Diagnostic Code 5257 for slight subluxation 
or lateral instability.  The evidence shows that this is the 
correct rating for the veteran's disability.  In order to 
receive a 20 percent rating, the evidence would have to show 
moderate subluxation or lateral instability.  However, the 
veteran does not show much subluxation or lateral instability 
at all.  At the veteran's January 1994 VA examination, there 
was no evidence of ligamentous instability.  When the veteran 
was seen in December 1996 and April 1997, there was no 
instability.  When the veteran was seen in December 1999, his 
anterior, posterior, and medial lateral stability was normal 
bilaterally.  When the veteran was seen in March 2000, there 
was only mild varus laxity, which was essentially 
physiologic.  While the veteran commented at his February 
2002 VA examination that his knee often gave way, the 
examiner commented that the veteran did not exhibit any 
evidence of any subluxation of the patella.  In summary, the 
evidence shows that the veteran has instability, but that it 
is only slight.  

Regarding range-of-motion loss, the evidence does not show 
that the veteran has arthritis in order to receive a separate 
rating pursuant to the General Counsel opinion VAOPGCPREC 23-
97 (July 1, 1997).  At the veteran's February 2002 VA 
examination, the examiner commented that there was no 
demonstrable evidence that arthritis was present.  Even if 
there were arthritis present, the evidence does not show that 
the veteran has range of motion loss.  For example, at his 
February 2002 VA examination, he could flex to 90 degrees 
before pain started, and he could extend to 0 degrees without 
discomfort.  Accordingly, the veteran is not entitled to a 
separate rating under either Diagnostic Code 5260 or 
Diagnostic Code 5261.  

The evidence clearly shows that the veteran has a torn medial 
left meniscus.  However, he has not had his left knee 
operated on, so he is not entitled to a 10 percent rating 
under Diagnostic Code 5259.  In order to be entitled to a 20 
percent rating under Diagnostic Code 5258, the evidence would 
have to show locking, pain, and effusion into the joint.  
While the evidence shows that the veteran has pain from his 
torn left meniscus, he does not have locking or effusion into 
the joint.  A VA x-ray report from September 1997 showed that 
there was no joint effusion.  At the veteran's May 1999 VA 
examination, he indicated that he did not have locking of the 
joints.  There was no effusion or swelling.  When he was seen 
at the VA orthopedic clinic in September 2000, there was no 
effusion.  At his February 2002 VA examination, the veteran 
stated that he had not experienced locking of the knee.  
Accordingly, since the veteran does not have locking or 
effusion into the joint, he is not entitled to a 20 percent 
rating under Diagnostic Code 5258.  

This case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 38 C.F.R. § 3.321(b).  

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Specifically, the RO 
ordered special orthopedic examinations to determine the 
veteran's current level of disability.  Therefore, the RO and 
the Board have considered all the provisions of Parts 3 and 4 
that would reasonably apply in this case.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for an increased rating for a left knee disability from 
10 percent must be denied.  38 U.S.C.A. § 5107 (West Supp. 
2001); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to an increased rating from 10 percent for 
chondromalacia patella of the left knee is denied.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

